Luke, J.,
dissenting. I cannot agree with the conclusion reached by my colleagues. In the view I take of this case it hinges upon the question: “ Is a tax-collector required by £he law of this State to make reports to the ordinary of the collection of special license and occupation taxes made by him for the State?” Section 1218 of the Civil Code (1910) provides that “it shall be the duty of the tax-collector of each county in this State to lay before the grand jury, on the first day of the term of each court, á full statement of all special taxes received by him for the six months immediately preceding said report, and to state fully the date of said payments, from whom received, and also the amounts received. And the judges of the superior courts of this State shall give this law in charge to the grand jury at each term of their respective courts.” Section 1219 of the Civil Code (1910) says that “it shall be the duty of the tax-collectors of this State to make quarterly returns to the comptroller-general, under oath to be administered by any duly qualified officer, of all special taxes collected by them, except those given in and entered upon the receiver’s digest, setting forth in said returns the names of all persons or companies paying such tax, when paid, for what purpose, and the amount thereof.” Both of these sections are codified from Georgia Laws of 1878-9, pages 78 and 80. Section 1213 of the Civil Code (1910) provides that *231it shall be the duty of the State and county tax-collectors to make monthly statements in duplicate under oath of all taxes, both State and county, collected by them, one copy to be filed with the comptroller-general and one to be filed with the ordinaries of their counties.” Section 1214 of the Civil Code (1910) is as follows: “ The monthly statements shall be made on the first Monday in October in each year, and shall include all taxes' collected for and during that fiscal year, and then shall be made monthly thereafter on the first Monday in each month, until the tax-collectors have made a final settlement with the State and county for that fiscal year.” These sections are taken from an act approved December 24, 1896 (Oa. L. 1896, p. 35). Sections 1213 and-1214 do not repeal sections 1218 and 1219 of the Civil Code of 1910. Bepeals by implication are not favored, and besides, adoption of the code made both the earlier and the later statute law's of Georgia of equal force and dignity. See Central of Georgia. Ry. Co. v. State, 104 Ga. 831 (5) (31 S. E. 531, 42 L. R. A. 518).
It is contended that the words, “ all taxes,” as used in section 1213, are comprehensive and mean what they say, and necessarily include “special taxes” as used in sections 1218 and 1219; and that, therefore, tax-collectors are compelled to make monthly statements of special taxes as well as ad valorem taxes to the ordinaries of their respective counties, notwithstanding the requirements contained in sections 1218 and 1219 as to making reports of special taxes to the grand juries and quarterly returns of the same to the comptroller-general. In the interpretation of statutes the courts should look diligently to the intention of the General Assembly. The license and occupation taxes in question are no part of the counties’ revenue. They belong to the State, and there would seem to be no reason why tax-collectors should report them to' the ordinaries. Especially would this appear to be the case where for more that a quarter of a century prior to the passage of the act of 1896 requiring monthly reports to the ordinary, there stood upon our statute books the law as contained in sections 1218 and 1219, treating of special taxes eo nomine, and, so far as I can see, wisely and adequately providing for all requisite reports and stater ments of such taxes. The following statement of a familiar rule of construction, quoted from the ease of TI.' S. v. Nix, 189 D. S. L99 (47 L. ed. 775), further confirms the correctness of my conclusion: *232“ The rule of statutory construction is well settled that a general act is not to be construed as applying to cases covered by a prior special act upon the same subject.” See also the case of Sutton v. Hancock, 118 Ga. 436 (7) (45 S. E. 504), where the court said: “ Where a general limitation law applicable to numerous classes of cases conflicts with a law applicable only to a particular class, the latter controls.”
Having reached the conclusion that the law does not require tax-collectors to make reports to the ordinaries of special license and occupation taxes due the State, it was, in my opinion, error for the trial judge to admit to the jury, over timely and appropriate objection, the written report made by the defendant to the ordinary, which showed on its face that it did not purport to deal with special taxes at all. This report was made on the regular form for the return of ad valorem taxes. I am also of the opinion that it was error to charge section 1213 of the Civil Code and then substantially tell the jury that they could consider, in arriving at their verdict, whether -the defendant filed any report with the ordinary or whether there was a false return so made. It follows, in my judgment, that the court erred in refusing the timely written request of the defendant to charge that “there is no law in this State requiring a tax-collector to make any report to the ordinary of a county of specific taxes collected by him.” I think that the judgment of the trial court overruling the motion for a new trial should be reversed instead of affirmed.